Citation Nr: 0414319	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  04-12 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a non-VA facility in September 
2003.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel






INTRODUCTION

The veteran served on active duty from May 2002 to December 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration Appeals Management Center (VBA AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part. 


REMAND

The veteran was notified in March 2004 that his file was 
being transferred to the Board for appellate review.  
However, when the veteran submitted his VA Form 9 in February 
2004, he requested a videoconference hearing before the 
Board, with the veteran sitting at the RO.  The veteran 
should be afforded an opportunity to appear at the requested 
hearing.

Accordingly, the case is remanded for the following action:

The VBA AMC should place the veteran's 
name on the docket for a videoconference 
hearing before the Board at the RO, 
according to the date of his request for 
such a hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


